Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 03/02/2021.  Presently claims 1-6, 8-15 are pending. Claims 7 and 16-23 have been canceled. New claims 24-25 has been added.

Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 03/2/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered and they are persuasive, however a new Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been presented based upon the Applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 9 and 12 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Wettlaufer (US20150359256A1).
Regarding claim 1, Wettlaufer disclose a juice press system (abstract and paragraph 0061), comprising:
a reusable, flexible outer support bag (fig.33: (301)) (paragraphs 0053 and 0101),  comprising:
a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls (fig.33: the walls of the element (301)), 
a bottom having one or more juice outlets (fig.33: (301b)), and an open top (fig.33: (301a)) that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls. 

Regarding the limitations of “ the outer support bag configured to: be positioned inside a pressing chamber of a juice pressing machine, receive a disposable filter bag through the open top, support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag to compress the 
these limitations are intended to use limitations and the bag (fig.33: (301)) is capable to carry out the intended to use limitations; Since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).


Regarding claim 5, Wettlaufer disclose the sidewalls of the outer support bag are configured to contact and support lateral sides the disposable filter bag during the juice pressing operation (the structure of the flexible bag (fig.33: (301) is capable to carry out the intended to use of the limitations of claim 5) .  

Regarding claim 6, Wettlaufer disclose wherein the sidewalls are configured to bow outward, relative to a center of the support bag, during the juice pressing operation (the structure of the flexible bag (fig.33: (301) is capable to carry out the intended to use of the limitations of claim 5).

Regarding claim 9, Wettlaufer disclose wherein the outer support bag is further configured such that: in a relaxed state, the sidewalls of the outer support bag 

Regarding claim 12, Wettlaufer disclose one or more attachment mechanisms configured to removably attach the outer support bag to the juicing machine (fig.33: (301c)).


Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Tocker (US3159096A).
Regarding claim 1, Tocker disclose a reusable flexible juice bag (fig.8: (110)) (col.7 line 16-col.8 line 6), comprising:
 a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls (fig.8: the walls of the bag (110))),  
a bottom having one or more juice outlets (fig.8: the outlet (126) at the bottom of the bag (110)), and 
and an open top (fig.8: (the top open at (114)) that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls. 

the outer support bag configured to: 
be positioned inside a pressing chamber of a juice pressing machine, receive a disposable filter bag through the open top, support the disposable filter bag during a 

Regarding the limitations of “ the outer support bag configured to: be positioned inside a pressing chamber of a juice pressing machine, receive a disposable filter bag through the open top, support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag to compress the outer support bag and the inner filter bag, whereby juice pressed from a foodstuff located inside said disposable filter bag passes through said filter bag and is directed out of said outer support bag through said one or more juice outlets, and prevent rupture of the disposable filter bag during the application of pressure of the juice pressing operation”. 
these limitations are intended to use limitations and the bag (fig.8: (110)) is capable to carry out the intended to use limitations; Since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 2, Tocker disclose wherein said one or more juice outlets comprise one or more through holes formed in said outer support bag (fig.8: the holes (126) are located at the bottom side of the bag (110)) and wherethrough juice may pass from the interior to the exterior of said outer support bag.  

Regarding claim 3, Tocker disclose wherein said outer support bag includes a bottom wall with at least one of said one or more juice outlets formed therein fig.8: the holes (126) are located at the bottom side of the bag (110)).  

Regarding claim 4, Tocker disclose wherein said outer support bag is made from silicone or natural rubber (col.3 lines 26-29).  

Regarding claim 5, Tocker disclose wherein the sidewalls of the outer support bag are configured to contact and support lateral sides the disposable filter bag during the juice pressing operation (the structure of the flexible bag (fig.8: (110) is capable to carry out the intended to use of the limitations of claim 5).  

Regarding claim 6, Tocker disclose wherein the sidewalls are configured to bow outward, relative to a center of the support bag, during the juice pressing operation (the structure of the flexible bag (fig.8: (110) is capable to carry out the intended to use of the limitations of claim 6).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-12, 14-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wettlaufer (US20140314918A1) in view of Tocker (US3159096A).
Regarding claim 1, Wettlaufer disclose a reusable, flexible outer support bag (figs.3 and 6: the squeezable plastic pouch (26)) comprising:
a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls (fig.3: the pouch (26) having front wall, back wall, sidewalls), 
a bottom having one or more juice outlets (figs.3 and 6: (26.1)), 
and a top that is located opposite the bottom (fig.3: the top of the pouch (26)), 
the outer support bag (fig.3: the pouch (26)) configured to: 

receive a disposable filter bag (fig.3: (24)), 
 support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag to compress the outer support bag and the inner filter bag (paragraph 0030), 
whereby juice pressed from a foodstuff located inside said disposable filter bag (fig.3: (24)) passes through said filter bag and is directed out of said outer support bag (figs.3 and 6: (26)) through said one or more juice outlets (figs.3 and 6: (26.1)) (paragraphs 0030 and 0033), and 
prevent rupture of the disposable filter bag during the application of pressure of the juice pressing operation (paragraphs 0021 and 0023). 

Wettlaufer does not disclose an open top that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls, 
receive a disposable filter bag through the open top.

Tocker disclose a reusable flexible juice bag (fig.8: (110)) (col.7 line 16-col.8 line 6), comprising:
 a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls (fig.8: the walls of the bag (110))),  
a bottom having one or more juice outlets (fig.8: the outlet (126) at the bottom of the bag (110)), and 


Both of the prior arts of Wettlaufer and Tocker are related to a device for making a juice;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify support bag of the pressing system of Wettlaufer to have an open top that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls as taught by Tocker thereby having receive a disposable filter bag through the open top so as to provide a bag can be reusable with different filters and food stuff ; since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Wettlaufer disclose wherein said one or more juice outlets comprise one or more through holes formed in said outer support bag and wherethrough juice may pass from the interior to the exterior of said outer support bag (figs.3 and 6: (26.1)) (paragraph 0031 and 0033).  

Regarding claim 3, Wettlaufer disclose wherein said outer support bag includes a bottom wall with at least one of said one or more juice outlets formed therein (figs.3 and 6: (26.1)) (paragraph 0031 and 0033).  

Regarding claim 4, Wettlaufer disclose said outer support bag is made from silicone or natural rubber (paragraph 0020).  

Regarding claim 5, Wettlaufer disclose wherein the sidewalls of the outer support bag are configured to contact and support lateral sides the disposable filter bag during the juice pressing operation (paragraphs 0031 and 0033; figs.3-4 and 6: the flexible pouch (26) is contained the filter (24), the flexible pouch (26) is suitably squeezed flat so the sidewalls of the outer support bag (26) must contact the sidewalls of the filter (24)) .

Regarding claim 6, Wettlaufer disclose wherein the sidewalls are configured to bow outward, relative to a center of the support bag, during the juice pressing operation (paragraphs 0031 and 0033; fig.5: since the pouch (26) is made of a flexible material so the sidewall will be bowed during the pressing operation) .  

Regarding claim 8, Wettlaufer disclose wherein said outer support bag includes an inner wall surface having one or more holes or grooves formed therein (paragraphs 0019, 0029 and 0031: the pouch may be made of cotton gauze material such as cheesecloth “the cheesecloth having holes or grooves” ).  

Regarding claim 9, Wettlaufer disclose wherein said outer support bag includes an upper edge defining an open top (fig.3: the open of the pouch (26) where 
wherein said one or more grooves extend from a location adjacent said upper edge to a position adjacent said bottom wall (paragraphs 0019, 0029 and 0031: the pouch may be made of cotton gauze material such as cheesecloth “the cheesecloth having holes or grooves”. So the grooves will be extended from the upper to the bottom of the pouch).  


Regarding claim 10, Wettlaufer disclose the outer support bag is further configured such that:
in a relaxed state, the sidewalls of the outer support bag are generally planar (figs.3 and 4), and during the application of pressure of the juice pressing operation, the sidewalls of the outer support bag are curved (fig.5: the flexible plastic pouch sidewall will be curved if the plastic pouch been pressed).  

Regarding claim 11, Wettlaufer disclose at least one of the one or more juice outlets is in the shape of a funnel (fig.3: (26.1)).  

Regarding claim 12, Wettlaufer disclose comprising one or more attachment mechanisms (fig.4: (48)) configured to removably attach the outer support bag to the juicing machine (paragraph 0033).  

Regarding claim 14, Wettlaufer disclose the outer support bag includes an inner wall surface having one or more holes or grooves formed therein (paragraphs 

Wettlaufer does not disclose the holes or grooves are each about 0.0625 inches wide.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Wettlaufer to modify the size of the holes or grooves to at any size including 0.0625 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 15, Wettlaufer disclose wherein said outer support bag includes one or more top flaps configured to fold over said filter (paragraphs 0031 and 0033 and fig.3: the top end of the pooch (26)  can be fold because the pouch (26) is made of a flexible material so the top end of the pooch (26)). 

Regarding claim 25, Wettlaufer disclose a juice press system (abstract and paragraph 0001): comprising:
a juice pressing machine (fig.5: (32) (paragraphs 0023 and 0033), 
a reusable, flexible outer support bag (figs.3 and 6: the squeezable plastic pouch (26)) comprising:
a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls (fig.3: the pouch (26) having front wall, back wall, sidewalls), 

and a top that is located opposite the bottom (fig.3: the top of the pouch (26)), 
the outer support bag (fig.3: the pouch (26)) configured to: 
be positioned inside a pressing chamber (fig.6: (48)) of the juice pressing machine (paragraphs 0023 and 0033),
receive a disposable filter bag (fig.3: (24)), 
 support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag to compress the outer support bag and the inner filter bag (paragraph 0030), 
whereby juice pressed from a foodstuff located inside said disposable filter bag (fig.3: (24)) passes through said filter bag and is directed out of said outer support bag (figs.3 and 6: (26)) through said one or more juice outlets (figs.3 and 6: (26.1)) (paragraphs 0030 and 0033), and 
prevent rupture of the disposable filter bag during the application of pressure of the juice pressing operation (paragraphs 0021 and 0023). 

Wettlaufer does not disclose an open top that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls, 
receive a disposable filter bag through the open top.

Tocker disclose a reusable flexible juice bag (fig.8: (110)) (col.7 line 16-col.8 line 6), comprising:
 a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls (fig.8: the walls of the bag (110))),  

and an open top (fig.8: (the top open at (114)) that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls.

Both of the prior arts of Wettlaufer and Tocker are related to a device for making a juice;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify support bag of the pressing system of Wettlaufer to have an open top that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls as taught by Tocker thereby having receive a disposable filter bag through the open top so as to provide a bag can be reusable with different filters and food stuff ; since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over over Wettlaufer (US20140314918A1) in view of Tocker (US3159096A) as applied to claim 1 above, and further in view of Wettlaufer (US5207152A).

Regarding claim 13, Wettlaufer (US20140314918A1) in view of Tocker does not disclose the one or more attachment mechanisms comprise tabs with apertures configured to fit over corresponding projections on the juicing machine.

Wettlaufer (US20140314918A1) disclose juice press (abstract).

Wettlaufer (US5207152A) teaches a juice press (abstract), comprising:
a platen having projections (fig.12: hooks (170) and (172));
 a bag (figs.12 and 14: (32)) having tabs (fig.11: the top portion above line (166)) with apertures (figs.11 and 14: (168));
the apertures arte configured to be place over the projections (col.7 lines 36-60).
Both of the prior arts of Wettlaufer (US20140314918A1) and Wettlaufer (US5207152A);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing machine of Wettlaufer (US20140314918A1) to have the one or more attachment mechanisms comprise tabs with apertures configured to fit over corresponding projections on the juicing machine as taught by Wettlaufer (US5207152A), because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teregarding caimleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wettlaufer (US20140314918A1) in view of Tocker (US3159096A) and Wettlaufer (US20150359256A1).

Regarding claim 24, Wettlaufer (US20140314918A1) disclose a reusable, flexible outer support bag (figs.3 and 6: the squeezable plastic pouch (26)) comprising:
a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls (fig.3: the pouch (26) having front wall, back wall, sidewalls), 
a bottom having one or more juice outlets (figs.3 and 6: (26.1)), 
and a top that is located opposite the bottom (fig.3: the top of the pouch (26)), 
the outer support bag (fig.3: the pouch (26)) configured to: 
be positioned inside a pressing chamber (fig.6: (48)) of a juice pressing machine (paragraphs 0023 and 0033),
receive a disposable filter bag (fig.3: (24)), 
 support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag to compress the outer support bag and the inner filter bag (paragraph 0030), 
whereby juice pressed from a foodstuff located inside said disposable filter bag (fig.3: (24)) passes through said filter bag and is directed out of said outer support bag (figs.3 and 6: (26)) through said one or more juice outlets (figs.3 and 6: (26.1)) (paragraphs 0030 and 0033), and 
prevent rupture of the disposable filter bag during the application of pressure of the juice pressing operation (paragraphs 0021 and 0023). 

Wettlaufer does not disclose an open top that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls, receive a disposable filter bag through the open top;
wherein at least one of the flexible front wall, flexible rear wall, and flexible sidewalls comprises grooves configured to direct a flow of juice toward the bottom.

Tocker disclose a reusable flexible juice bag (fig.8: (110)) (col.7 line 16-col.8 line 6), comprising:
 a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls (fig.8: the walls of the bag (110))),  
a bottom having one or more juice outlets (fig.8: the outlet (126) at the bottom of the bag (110)), and 
and an open top (fig.8: (the top open at (114)) that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls.

Both of the prior arts of Wettlaufer and Tocker are related to device for making a juice;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify support bag of the pressing system of Wettlaufer to have an open top that is located opposite the bottom and is defined by at least the flexible front wall, flexible rear wall, and flexible sidewalls as taught by  Tocker thereby having receive a disposable filter bag through the open top 

Wettlaufer (US20150359256A1) disclose a juice press system (abstract and paragraph 0061), comprising:
a support element (figs.2-4: (22)) having an open top  for receiving a filter (figs.2-4: (44)) (paragraphs 0068-0069),
the support element is configured to be positioned inside a pressing chamber (figs.1-4: (29)) of a juice pressing machine (figs.1-4: (10)) (paragraph 0069);
wherein the walls of the support element (fig.6: (22)) comprises grooves (fig.6: (22f)) configured to direct a flow of juice toward the bottom (paragraphs 0065-0066). 

Both of the prior arts of Wettlaufer (US20140314918A1) and Wettlaufer (US20150359256A1) are related to juicing systems;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify support bag of the pressing system of Wettlaufer (US20140314918A1) to have at least one of the flexible front wall, flexible rear wall, and flexible sidewalls comprises grooves configured to direct a flow of juice toward the bottom as taught by Wettlaufer (US20150359256A1); since it has been held that the combining prior art elements according to known methods to yield .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans (US20150374025A1).
Evans disclose a reusable, flexible outer support bag (abstract, figs. 1-2: (200)) (paragraph 0110: the cartridge is formed from a flexible material) comprising:
a flexible front wall, a flexible rear wall, flexible sidewalls connecting the front and rear walls (figs.1 and 2: the walls of the element (200)) (paragraphs 0082 and 0097-0098), a bottom having one or more juice outlets (figs.1 and 2: (220)), 
the outer support bag configured to: 
be positioned inside a pressing chamber (figs.1 and 2: (110)) of a juice pressing machine (figs.1 and 2: (100)),
receive a disposable filter bag through the open top (paragraph 0100 and fig.3: the element (200) can receive filter (219) from the open top (145), filter (219) are the dash lines in fig.3A which are the same as dash lines in figs.1 and 2 without reference numbers), 
support the disposable filter bag during a juice pressing operation in which pressure is applied against the outer support bag to compress the outer support bag and the inner filter bag (paragraphs 0082 and figs.1-2: (220)), 

prevent rupture of the disposable filter bag during the application of pressure of the juice pressing operation (figs.1-2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725